Title: New York Assembly. Remarks on a Motion that Five Delegates be Appointed to the Constitutional Convention, [16 April 1787]
From: Hamilton, Alexander
To: 


[New York, April 16, 1787]
I think it proper to apprise the house of the gentlemen on some of whom I wish their choice to fall, and with a view to which I bring forward the present motion. Their abilities and experience in the general affairs of the country cannot but be useful upon such an occasion. I mean Mr. Chancellor [Robert R.] Livingston, Mr. [James] Duane, Mr. [Egbert] Benson, and Mr. [John] Jay. The particular situation of the latter may require an observation or two. His being a servant of Congress might seem an objection to his appointment, but surely this objection if it had any weight would have applied with equal force to the appointment of a member of that body. In the case of Mr. Lansing the two houses appear to have thought there was no force in it; and I am persuaded there can be no reason to apply a different rule to Mr. Jay. His acknowledged abilities, tried integrity and abundant experience in the affairs of this country, foreign and domestic will not permit us to allow any weight to any objection which would imply a want of confidence in a character that has every title to the fullest confidence.
